Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 18, 2018

                                      No. 04-17-00446-CR

                                         Isidro RAMOS,
                                             Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9685
                        Honorable Lorina I. Rummel, Judge Presiding

                                         ORDER
         Appellant’s brief was due December 18, 2017; however, the court granted appellant an
extension of time to file until January 17, 2018. Appellant has filed a motion requesting an
additional thirty-day extension.

          We grant the motion and order appellant’s brief due February 16, 2018. Counsel is
advised that no further extensions of time will be granted absent a motion, filed before the brief
is due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court